NOT PRECEDENTIAL

     UNITED STATES COURT OF APPEALS
          FOR THE THIRD CIRCUIT


                   No. 13-1942
                  _____________

         UNITED STATES OF AMERICA

                          v.

            CARLO DANIEL CASTRO,

                                         Appellant


   On Appeal from the United States District Court
      for the Eastern District of Pennsylvania
           (D. C. No. 2-10-cr-00732-001)
    District Judge: Honorable Harvey Bartle, III


     Submitted under Third Circuit LAR 34.1(a)
                on January 14, 2014

Before: RENDELL, ROTH and BARRY, Circuit Judges

            (Opinion filed: July 31, 2014)



                   OPINION
ROTH, Circuit Judge:

       Carlo Daniel Castro appeals a 60-month prison sentence on remand following an

initial appeal before this Court. For the reasons that follow, we will affirm the District

Court’s decision.1

I.     Background

       A.     Facts

       Castro served as a policeman for 25 years and rose to become an Inspector—one

of the highest ranking officers—in the Philadelphia Police Department. During this time,

Castro was the recipient of numerous awards and accolades. Community leaders in

Philadelphia, colleagues from the Philadelphia Police Department, and fellow inmates

either testified or submitted letters in support of Castro’s character. As we noted

previously, however, Castro’s “successes and substantial authority make his subsequent

criminal behavior all the more disturbing and damning.” Castro v. United States, 704

F.3d 125, 130 (3d Cir. 2013) (Castro I).

       Castro’s troubles began in 2006, when he invested his life savings— $90,000—in

a real estate development project spearheaded by Wilson Encarnacion. After the

investment deal failed, Castro’s attempts to seek repayment from Encarnacion were

unsuccessful. In 2010, Castro asked an acquaintance, Rony Moshe, if he was interested

in hiring a collector to pressure Encarnacion to return his debt. Moshe, a previous FBI



1
  The District Court had subject matter jurisdiction under 18 U.S.C. § 3231. We have
jurisdiction over this appeal pursuant to 28 U.S.C. § 1291, and jurisdiction to review the
sentence under 18 U.S.C. § 3742.
                                              2
informant, reported this conversation to the FBI, which launched an undercover operation

and instructed Moshe to secretly record conversations with Castro.

        On April 7, 2010, Moshe recorded a series of telephone calls, during which he told

Castro that he had found a collector. Castro indicated to Moshe that the collector should

obtain $150,000—well over the $90,000 debt. Although Moshe told Castro that the

collector would employ threatening measures, Castro only stated that he did not want to

know the details or get “implicated into this.” Castro I, S.A. at 1291. Castro also

provided Moshe with Encarnacion’s home address to demand the debt because his wife

and child would be home and “they’ll get scared.” Id. at 346.

        On June 4, 2010, an undercover FBI agent posed as the collector and told Castro

that he had obtained $5,000 supposedly from Encarnacion (but actually from the FBI) by

threatening to assault his wife. On June 11, Moshe gave Castro the $4,500 as partial

payment from the $150,000. Moshe stated that Encarnacion was “scared to death,” to

which Castro replied, “Good, Good, Good.” Id. at 361. Later, on July 20, Moshe gave

Castro another $2,100. In early September 2010, Moshe informed Castro that

Encarnacion was not paying and that the collector would “rough him up.” Id. at 1369.

Castro did not oppose this violence, but said that he did not want “the guy dead.” Id. at

1376.

        In September 2010, Castro also asked Moshe to help two business partners, Billy

Wong and Alan Kats, collect a debt from a nightclub investment project. Wong and Kats

met with an undercover FBI agent posing as the collector and authorized the use of

violence to demand the money. The FBI agent later gave Kats and Wong several

                                             3
thousand dollars supposedly collected from the debtor. Around that time, on September

21, Moshe informed Castro that the collector had obtained a “pretty big chunk” from

Encarnacion by getting “pretty rough.” Id. at 400-01. During this conversation, Castro

told Moshe that he would have another collection job for $1.5 million. On November 5,

2010, however, Castro was arrested.

       B.     Procedural History

       On February 3, 2011, a grand jury in the Eastern District of Pennsylvania returned

an indictment against Castro on ten counts in connection with several schemes to extort

money from individuals. After a six-day trial in April 2011, the jury convicted him on

one count of making a false statement to federal law enforcement officers in violation of

18 U.S.C. § 1001, acquitted him on one count of attempted collection of credit through

extortionate means, 18 U.S.C. § 894, and hung on the remaining eight counts. To avoid

retrial, Castro entered into a plea agreement, under which he pleaded guilty to one count

of conspiracy to interfere with commerce by extortion in violation of 18 U.S.C. § 1951,

and the government agreed to dismiss the remaining charges against him. The District

Court sentenced Castro to concurrent sentences of 60 months for conspiracy to commit

extortion and 18 months for his conviction by the jury for false statements.

       On appeal, we reversed Castro’s conviction for false statements and remanded the

case for resentencing solely on conspiracy to commit extortion. See Castro I, 704 F.3d at

144. “Despite that exemplary handling of the always difficult work of crafting and

explaining an appropriate sentence,” we remanded because the District Court operated

from the incorrect guidelines range. Id. at 143. We noted, nevertheless, that “[o]n

                                             4
remand, the District Court is free to make its own reasonable application of the § 3553(a)

factors and ultimately may choose to reject (after due consideration) the advice of the

Guidelines and impose the same sentence.” Id. at 143-44 (internal citation and quotation

marks omitted). On March 15, 2013, the District Court applied the correct offense level

and guidelines range and imposed the same sentence on the conspiracy to commit

extortion charge: 60 months in prison.

II.    Discussion

       Castro raises three arguments on appeal. Castro first contends that his 60-month

sentence is both procedurally and substantively unreasonable. Second, he argues that the

government breached its plea agreement. And, finally, Castro asserts that the case should

be assigned to a new judge if remanded.

       A.     Whether the Sentence was Unreasonable

       “The abuse-of-discretion standard applies to both our procedural and substantive

reasonableness inquiries.” United States v. Tomko, 562 F.3d 558, 567 (3d Cir. 2009) (en

banc). We review a criminal sentence in two stages. United States v. Negroni, 638 F.3d

434, 443 (3d Cir. 2011). First, we review the sentence for procedural error, “such as

failing to calculate (or improperly calculating) the Guidelines range, treating the

Guidelines as mandatory, failing to consider the § 3553(a) factors, selecting a sentence

based on clearly erroneous facts, or failing to adequately explain the chosen sentence—

including an explanation for any deviation from the Guidelines range.” Gall v. United

States, 552 U.S. 38, 51 (2007). Second, assuming the District Court’s sentencing was

procedurally sound, we review whether the sentence was substantively reasonable. Id.

                                             5
We keep in mind that the “touchstone of reasonableness is whether the record as a whole

reflects rational and meaningful consideration of the factors enumerated in 18 U.S.C. §

3553(a).” United States v. Grier, 475 F.3d 556, 571 (3d Cir. 2007) (en banc) (internal

citations and quotation marks omitted). “The fact that the appellate court might

reasonably have concluded that a different sentence was appropriate is insufficient to

justify reversal of the district court.” Gall, 552 U.S. at 51.

       Castro argues that the District Court did not conduct a de novo hearing—and thus

was procedurally unreasonable—because it failed to acknowledge evidence of Castro’s

rehabilitation and merely re-read its statement from the prior sentencing hearing

concerning both charges. There is no support in the record for this argument. The

District Court conducted a new sentencing hearing, where both parties argued, witnesses

testified, and Castro gave an allocution in what constitutes approximately an 80-page

transcript. The District Court further recognized the hearing was only for the extortion

charge. Castro II, S.A. at 21. At resentencing, the District Court correctly calculated the

Guidelines range and took into account the § 3553(a) factors, specifically

       [T]he nature and circumstances of the offense, and the history and
       characteristics of you, the defendant, the seriousness of the offense, the
       need to promote respect for the law, the need to provide just punishment for
       the offense, the need to afford adequate deterrence to criminal conduct, and
       the need to protect the public from further crimes of you, the defendant.

Id. at 71. Moreover, contrary to Castro’s assertion, the District Court acknowledged that

it considered evidence of his rehabilitation, namely “the additional information which has

been provided since” the first sentencing and “all of the letters which have been written

on behalf” of Castro. Id. The District Court expressly cited these “complimentary

                                               6
letters, including those from inmates and others at the Federal Correctional Institution”

and from Castro’s relatives, fiancée, and son. Id. at 72.

       Notwithstanding these letters of rehabilitation, however, the District Court

explained that given the seriousness of the crime and a strong need to promote respect for

the law, both § 3553(a) factors, “there is still a compelling need to afford adequate

deterrence to criminal conduct, particularly to deter others in law enforcement who may

contemplate illegal conduct.” Castro II, S.A. at 76. Given the District Court’s careful

analysis, we cannot say that the District Court committed procedural error; it calculated

the offense level and range, considered the § 3553(a) factors in detail, and explained the

reasons it deviated from the Guidelines range. See Gall, 552 U.S. at 51.

       Turning to the substantive reasonableness of the sentence, we also hold that the

District Court’s 60-month sentence was substantively sound. Castro argues that the

District Court erred by imposing the same sentence as it did at the original hearing, which

resulted in an upward variance that was greater in the second sentence than it was in the

first. He contends that the District Court failed to provide sufficient justification for why

it imposed a sentence that was “greater than necessary” under 18 U.S.C. § 3553(a). We

disagree. As a preliminary matter, we note that the District Court did not impose the

same sentence: at the first sentencing, Castro received concurrent sentences of 18 months

in prison for his conviction for having made a false statement and 60 months in prison for

his guilty plea for conspiracy to commit extortion, and at the second sentencing he

received only 60 months for the conspiracy to commit extortion. In addition, although

the District Court deviated from the Guidelines range, as Castro points out with several

                                              7
numerical statistics, we have previously recognized that “there is no mathematical

formula for determining whether a district court’s justifications for a variance are

sufficient” so long as “an adequate justification is provided on the record.” United States

v. Levinson, 543 F.3d 190, 196 (3d Cir. 2008).

       We find the District Court’s justifications adequate, even taking into account that a

higher degree of variance requires a greater justification. In particular, the District Court

emphasized that Castro “was agreeable to the use of violence to collect a debt.” Castro

II, S.A. at 76. The District Court also cited deterrence as a major consideration, stating

that “[i]t is necessary for the Court to signal to the police and to the citizenry of

Philadelphia that criminal conduct by police officers will not be tolerated and will be

dealt with in the most severe manner.” Id. Given the District Court’s explanation, we are

unable to conclude that “no reasonable sentencing court would have imposed the same

sentence on that particular defendant for the reasons the district court provided.” Tomko,

562 F.3d at 566, 568. Thus, we find that the District Court did not abuse its discretion in

imposing the sentence.

       B.     Plea Agreement

       Castro also argues that the District Court plainly erred by failing to find that the

government breached its plea agreement with Castro. Castro contends that the

government recommended a 37-month sentence, which was four months above the

guidelines range of 27-33 months agreed upon by the parties.

        Because Castro did not object to the District Court’s failure to sua sponte consider

the government’s breach of the plea agreement, we review the District Court’s

                                               8
determination only for plain error. Castro must demonstrate that the error was

prejudicial—that, but for the error, the sentence would have likely been different. See

United States v. Thornton, 306 F.3d 1355, 1358 (3d Cir. 2002).

       We find that it is unnecessary here to evaluate the terms of the plea agreement to

determine whether the government breached a promise to recommend 27-33 months.

Regardless of whether the error was committed, Castro failed to present evidence that the

error was prejudicial and would have affected the outcome of the proceedings. See

United States v. Russell, 564 F.3d 200, 203-04 (3d Cir. 2009). The District Court

emphasized in its sentencing that “[n]o sentence below 60 months would be sufficient.”

Castro II, S.A. at 78. Thus, we find that the record demonstrates that District Court’s

decision to impose a 60-month sentence would have been unaffected by the government

recommending 27-33 months, instead of the 37 months it recommended in this case.

Thus, the District Court did not plainly err.

III.   Conclusion

       For the foregoing reasons,2 we will affirm the District Court’s decision.




2
 Because we affirm, we need not address Castro’s argument that, on remand, his case
should be assigned to a new judge.
                                                9